Name: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 8 December 1987 on the opening of a zero-duty tariff quota for Spain for flat-rolled products of silicon-electrical steel
 Type: Decision
 Subject Matter: Europe;  tariff policy
 Date Published: 1987-12-16

 Avis juridique important|41987D058887/588/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 8 December 1987 on the opening of a zero-duty tariff quota for Spain for flat-rolled products of silicon-electrical steel Official Journal L 353 , 16/12/1987 P. 0031 - 0031*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 8 December 1987 on the opening of a zero-duty tariff quota for Spain for flat-rolled products of silicon-electrical steel (87/588/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL HAVE DECIDED AS FOLLOWS: Sole Article For the period from 1 January to 30 June 1988, Spain may be granted a zero-duty tariff quota in respect of imports from non-member countries of 800 tonnes of cold-rolled laser-irradiated, grain-oriented flat-rolled products of silicon-electrical steel, falling under CN codes ex 7225 10 91 and ex 7226 10 30, of a width of 600 mm or more and exceeding, 500 mm respectively of a thickness of more than 0,20 mm but less than 0,60 mm and a nominal magnetic-reversal loss of 0,35 watt/kg. Done at Brussels, 8 December 1987. The President N. WILHJELM